770 So. 2d 179 (2000)
Ronnie EDWARDS, Appellant.
v.
STATE of Florida, Appellee.
No. 1D98-552.
District Court of Appeal of Florida, First District.
September 6, 2000.
*180 Nancy A. Daniels, Public Defender; David A. Davis, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; Sherri Tolar Rollison, Assistant Attorney General, Tallahassee, for Appellee.

ON MOTION FOR REHEARING
PER CURIAM.
Ronnie Edwards has challenged a sentence which departs from the sentencing guidelines following his conviction for aggravated assault. Although the trial court announced its reason for departure at the sentencing hearing, the trial court did not reduce its reasons for departure to writing. This court recently held on the authority of Maddox v. State, 760 So. 2d 89 (Fla.2000), that a departure sentence for which no written reasons were filed must be reversed and be remanded for resentencing under the guidelines. See Butler v. State, 765 So. 2d 274 (Fla. 1st DCA 2000).
Accordingly, this cause is REVERSED and REMANDED for resentencing in accordance with the sentencing guidelines.
BARFIELD, C.J., VAN NORTWICK AND PADOVANO, JJ., CONCUR.